Citation Nr: 0520723	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-20 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome, including as secondary to service-connected 
impingement syndrome with tendonitis and biceps tenderness of 
the right shoulder.  

2.  Entitlement to service connection for left carpal tunnel 
syndrome, including as secondary to service-connected 
impingement syndrome with tendonitis and biceps tenderness of 
the right shoulder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from April 1974 to February 
1977 and from June 1983 to April 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In January 2004, the case was remanded for 
additional development.  The claim is now being handled by 
the Huntington, West Virginia, RO.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of right 
carpel tunnel syndrome.  

2.  The veteran does not have a current diagnosis of left 
carpel tunnel syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
right carpel tunnel syndrome have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2004).  

2.  The criteria for entitlement to service connection for 
left carpel tunnel syndrome have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The RO provided the veteran with a copy of the November 2000 
rating decision which denied service connection for bilateral 
carpel tunnel syndrome.  She was issued a statement of the 
case (SOC) in June 2002, and VCAA letters in April 2003 and 
April 2004 - documents which specifically referred to the 
laws and regulations pertaining to the VCAA.  The veteran was 
also provided with supplemental statements of the case 
(SSOCs) in December 2002 and October 2004 which discussed the 
pertinent evidence, and the laws and regulations related to 
these claims, as well as the reason for the denial of the 
claims.  These documents notified the veteran of the evidence 
needed to prevail on her claims of service connection for 
right and left carpel tunnel syndrome.  The VCAA letters gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  She was also asked to submit relevant 
information and/or evidence, which would include that in her 
possession, to the RO.

In light of the foregoing, the Board finds that discussions 
in the rating decisions, SOC, SSOCs, and VCAA notice letters 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  As to the issues currently before the Board, the 
initial rating decision denying the claims was prior to the 
veteran receiving adequate VCAA notice.  

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While VCAA notice 
was not provided to the veteran prior to the first AOJ 
adjudication of these claims, the subsequent VA letters 
corrected any procedural errors, and the content of the 
notices complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.  All evidence submitted by the veteran has been 
considered by the RO, and she has been provided a meaningful 
opportunity to participate in the processing of her claims.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records and post-service private and VA treatment records.  
The Board finds that there are no additional medical records 
necessary to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The veteran was afforded VA 
examinations in 2000 and 2004.  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.

Historical Background

The service medical records reflect that the veteran 
complained of carpal tunnel pain syndrome in 1999.  They do 
not show that the she underwent a nerve conduction study or 
that electromyograph (EMG) testing was accomplished.  No 
diagnoses of carpal tunnel syndrome was made.  

Post-service records include an August 2000 VA examination.  
At that time, there was normal range of motion of the right 
wrist.  The pulses were 2+ ulnar and radial.  There was no 
decrease in muscle strength or sensation.  There was no 
atrophy seen of the thenar or hypothenar eminence.  The left 
wrist showed slight pain on flexion at the end point which 
was still normal.  There was normal extension, radial 
deviation, and ulnar deviation.  There was no atrophy seen of 
the thenar or hypothenar eminence.  There was a negative 
Rinne and Weber.  The final diagnoses did not include carpal 
tunnel syndrome or diagnoses of any wrist condition.  

A May 2001 treatment record from Sheppard TC Hospital showed 
an assessment of suspect carpal tunnel.

In a November 2002 statement, the veteran reiterated her 
contention that service connection was warranted for 
bilateral carpal tunnel syndrome.  She pointed out that 
complete diagnoses had not been rendered by her physicians.  
She submitted a private EMG study dated in August 2002 in 
support of her claim.  She argued that this testing showed a 
decrease in right arm function, and she said that her left 
wrist pain continued and that she had been diagnosed as 
having arthritis and a probable tear in the left rotator 
cuff.  She also pointed out that her cervical spine showed 
probable disc degeneration that could also contribute to her 
arm and wrist pain.  

Review of the private records submitted includes an EMG study 
dated in August 2002.  This EMG report includes a finding 
that there was no right carpal tunnel syndrome.  Other 
private documents dated in 2002 show left shoulder partial 
tear versus severe tendonitis and early disc dessication from 
C2-3 through C5-6.  

In January 2004, the Board remanded the veteran's claims of 
service connection for right and left carpal tunnel syndrome 
for additional VA examination to determine the etiology of 
any currently found disability.  The requested examination 
was conducted in May 2004.  The claims file was reviewed by 
the examiner.  It was noted that the record included an EMG 
study from August 2002.  That study showed some right ulnar 
neuropathy at the elbow, but it was noted to be an incomplete 
study due to the veteran's inability to tolerate the 
examination.  

Current examination showed range of motion of the wrists and 
fingers that was within normal limits.  There was normal 
muscle strength, mass, and tone.  Sensation was diminished in 
the ulnar pattern, right upper extremity and medial left 
upper extremity; otherwise intact.  Reduced grip strength of 
4/5 was noted, bilaterally.  Dorsal inner ossei were normal 
in appearance with normal muscle and bulk.  There was no 
atrophy of the hand intrinsic muscles, or of the forearms or 
upper arms.  The veteran indicated 5/5 strength in the wrist 
extensors and flexors, elbow extensors and flexors, and in 
the deltoids.  Deep tendon reflexes were 2+.  Tinel's and 
Phalen's signs were negative.  EMG studies were performed in 
June 2004.  These studies were interpreted as normal.  The 
examiner stated that there was no ulnar neuropathy at the 
elbow of the right upper extremity and no neuropathy of the 
left upper extremity.  The examiner stated that there was no 
carpal tunnel syndrome currently on examination or EMG 
studies.  Therefore, it was not likely that any service-
related condition resulted in carpal tunnel syndrome.  


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Regarding the veteran's claims for right and left carpal 
tunnel syndrome, the Board notes that a review of the record 
does not show that she has ever received a definitive medical 
diagnosis of this condition in either extremity.  There was 
one notation of "suspect" carpal tunnel syndrome in 2001.  
However, the recent VA examination that was conducted in 2004 
to specifically assess the presence of this condition was 
negative for diagnoses of right or left carpal tunnel 
syndrome.  The examiner concluded that there was no ulnar 
neuropathy at the elbow of the right upper extremity, no 
neuropathy of the left upper extremity, and no carpal tunnel 
syndrome currently on examination or EMG studies.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no medical evidence of 
current right or left carpal tunnel syndrome, the claims must 
be denied.

The record reflects that the veteran first complained of 
carpal tunnel syndrome during service.  However, this 
condition was not diagnosed at that time, and post service 
testing has shown that this condition does not now exist.  

The veteran's contentions as to carpal tunnel syndrome have 
been considered.  It is noted that she is competent as a lay 
person to report on that which she has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for right or left carpal tunnel syndrome, 
and they must be denied.  As the preponderance of the 
evidence is against both of 



these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, No. 01- 
7006 (Fed. Cir. December 17, 2001).


ORDER

Service connection for right carpal tunnel syndrome, 
including as secondary to service-connected impingement 
syndrome with tendonitis and biceps tenderness of the right 
shoulder, is denied.  

Service connection for left carpal tunnel syndrome, including 
as secondary to service-connected impingement syndrome with 
tendonitis and biceps tenderness of the right shoulder, is 
denied.  



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


